Exhibit 10.1

  

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”), effective April 13, 2020 (“Effective
Date”), is made between SG Blocks, Inc. (hereinafter, the “Company”) and SMA
Development Group, LLC (hereinafter “Consultant”) and is for the purpose of
obtaining the advice and consulting services of Consultant by the Company.

 

WHEREAS, the Company desires to engage Consultant to provide consulting services
to it in connection with its business;

 

WHEREAS, Consultant desires to provide consulting services to the Company in
connection with its business; and

 

WHEREAS, Consultant has valuable expertise related to technical support for
pending and active projects of the Company.

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and Consultant hereto
agree as follows:

 

1.Field of Service

 

Consultant shall: (i) be responsible for coordinating and consulting with
various 3rd party architectural and engineering firms and provide technical
support for pending and active projects of the Company; and (ii) be responsible
for reviewing design plans and engineering drawings for select projects,
soliciting orders for, and promoting the sale of, the products and services
offered for sale by the Company or as otherwise designated in writing by the
Company during the Term (as defined below), all in accordance with the prices or
pricing guidelines and other terms and conditions established by the Company
from time to time (the “Services”). Consultant will supply, at Consultant’s own
expense, the services of its principal, Stevan Armstrong, to provide the
Services and serve as the Company’s Chief Technology Officer, a place of work
and all equipment, tools, and other materials necessary to complete the
Services; however, to the extent necessary to facilitate performance of the
Services and for no other purpose, the Company may, in its discretion, make its
equipment or facilities available to Consultant at Consultant’s request. If
Consultant uses the Company’s equipment or facilities, regardless of whether the
Company grants permission to Consultant to do so, Consultant will be solely
responsible for any injury or death suffered by any person (including
Consultant’s employees and agents) and any damage to any property (including the
Company’s property) arising from such use, regardless of whether such injury,
death, or damage is claimed to be based upon the condition of such equipment or
facilities or upon the Company’s negligence in permitting such use.

 

1 | P a g e

 

 

2.Prior or Other Work of Consultant

 

a.Consultant hereby represents that its principal is Stevan Armstrong, and that
Consultant and Stevan Armstrong are free to enter into this Agreement with the
Company and to provide the Services required hereunder without the consent of
any third party, including the right to grant all licenses granted by Consultant
in this Agreement.

 

b.Consultant represents that neither Consultant nor Stevan Armstrong is a party
to any existing agreement that would prevent Consultant from entering into this
Agreement.

 

c.Consultant represents that neither Consultant’s rendering of the Services to
the Company as described herein nor performance of the terms of this Agreement
will violate any agreements or obligations Consultant may have to any other
person or entity and Consultant further represents that Consultant will not use
the confidential proprietary information of any other person or entity in the
course of rendering Services to the Company nor will Consultant disclose any
such information to the Company.

 

d.Consultant will not, in the course of performing the Services, infringe or
misappropriate, and none of the items provided by Consultant to the Company
under this Agreement, any intellectual property that Consultant creates,
develops, or reduces to practice in connection with performing the Services nor
any element thereof will infringe or misappropriate, any intellectual property
right of any other person.

 

e.None of the items provided by Consultant to the Company under this Agreement,
any intellectual property that Consultant creates, develops, or reduces to
practice in connection with performing the Services nor any element thereof will
be subject to any restriction, mortgage, lien, claim, pledge, security interest,
or encumbrance when delivered by Consultant to the Company.

 

f.Consultant will maintain high standards of professionalism, and will comply
with all laws, regulations, and ordinances applicable to Consultant’s
performance of the Services and Consultant’s other obligations under this
Agreement, and has obtained (or before performing the Services will obtain) all
governmental permits and licenses required for Consultant to perform the
Services and Consultant’s other obligations under this Agreement.

 

g.Should Company permit Consultant to use any of the Company’s equipment, or
facilities during the term of this Agreement, such permission will be gratuitous
and Consultant (i) will take all necessary or reasonable precautions to prevent
injury to any person (including Company employees) or damage to any property
(including Company property) during the term of this Agreement; (ii) will
perform all services during Company’s normal business hours, unless Company
otherwise specifically requests; and (iii) will comply with Company’s
then-current access policies and procedures, including those pertaining to
safety, security, anti-harassment, and confidentiality.

  

2 | P a g e

 

 

h.Consultant agrees that from and after the date hereof and for a period of
twelve (12) months after the termination of this Agreement:

 

(i)Consultant will not disrupt, damage, impair, or interfere with the business
of the Company, whether by way of interfering with or raiding the Company’s
employees, disrupting the Company’s relationships with customers, agents,
vendors, distributors or representatives, or otherwise; and

 

(ii)Consultant will not solicit any employees of the Company to work for an
employer which competes with the Company.

 

3.Compensation

 

a.For the Services set forth in this Agreement, Effective April 13, 2020 and
ending December 31, 2020, Consultant shall receive payment of four thousand one
hundred and sixty-six dollars and 67 cents ($4,166.67) to be paid each month in
two equal installments due on the 15th and the last day of the month. The
Consultant will also receive a phone reimbursement of seventy-five dollars
($75.00) per month paid on the last day of the month. The Consultant will be
required to submit a monthly invoice for both the services provided and phone
reimbursement in order to be paid.

 

b.The Company further agrees to reimburse Consultant for the “at cost” actual
reasonable business-related expenses incurred by Consultant in rendering
Services under this Agreement provided that Consultant obtains the prior express
approval of the Company if any such cost or series of related costs shall exceed
$100 in any given month.

 

c.Consultant will file Consultant’s own tax returns on the basis of Consultant’s
status as an independent contractor for the reporting of all income, social
security, employment and other taxes due and owing on the consideration received
by it under this Agreement. Consultant shall be solely responsible for, and
shall pay such taxes in accordance with applicable law. Similarly, Consultant
shall not be entitled to benefits specifically associated with employment
status, such as medical, dental and life insurance, stock or stock options of
the Company and shall not be entitled to participate in any other Company
benefit programs.

 

3 | P a g e

 

 

4.Ownership of Intellectual Property and Disclosure of Information to SG Blocks

 

a.All writings, ideas, concepts, inventions, discoveries, methods, devices,
developments, or improvements produced, conceived, developed or reduced to
practice by Consultant exclusively pursuant to this Agreement, either solely or
jointly with others, shall be solely owned by the Company and fully and promptly
disclosed to the Company in writing. Without limiting the foregoing, Consultant
further acknowledges that all original works of authorship by Consultant,
whether created alone or jointly with others, related to Consultant’s consulting
services to the Company and which are protectable by copyright, are “works made
for hire” within the meaning of the United States Copyright Act, 17 U.S .C. (S)
101, as amended, and the copyright of which shall be owned solely, completely
and exclusively by the Company.

 

b.Consultant hereby irrevocably assigns, and agrees to promptly grant and
assign, to the Company all rights in and to any and all copyrights, inventions,
discoveries, and improvements resulting from or arising out of Consultant’s
performance in connection with this Agreement or pursuant thereto, which
Consultant may make, conceive or reduce to practice, either solely or jointly
with any other person. Any assignment of copyright hereunder includes all rights
of paternity, integrity, disclosure and withdrawal and any other rights that may
be known as or referred to as “moral rights” (collectively “Moral Rights”). To
the extent such Moral Rights cannot be assigned under applicable law and to the
extent the following is allowed by the laws in the various countries where Moral
Rights exist, Consultant hereby waives such Moral Rights and consents to any
action of the Company that would violate such Moral Rights in the absence of
such consent. Consultant agrees to confirm any such waivers and consents from
time to time as requested by the Company.

 

c.Consultant hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Consultant’s agents and attorneys-in-fact to
act for and on behalf and instead of Consultant to execute and file any
documents pursuant to Section 4b and 4c and enforce the Company’s rights under
this Agreement.

 

d.Consultant shall not, without the prior written consent of the Company, use or
make available to others for any purpose, any of the writings, inventions,
discoveries or improvements produced, conceived or made exclusively in
Consultant’s role as consultant to the Company under this Agreement or pursuant
thereto, and shall treat all information relating to said writings, inventions,
discoveries and improvements as being proprietary information of the Company,
and the terms and obligations of the Agreement titled “SG Blocks’ Proprietary
Information” shall apply thereto.

 

4 | P a g e

 

 

5.SG Blocks’ Proprietary Information

 

a.As used herein, “SG Blocks’ Proprietary Information” includes, but is not
limited to, any process, method, device, apparatus, manufacturing procedure,
operating condition, database specifications, data, plans, drawings, techniques,
compositions, inventions (patentable or otherwise), improvements, business
strategy, financial and business information, product idea, formula,
copyrightable or patentable material, schematic, regulatory strategy, biological
material and techniques for their handling and use, plans and procedures related
to carrying out clinical trials, results of clinical trials, statistical
analysis of clinical trial data, and any other confidential information of the
Company or its customers or clients which Consultant may learn of, or be exposed
to, from time to time prior to the Effective Date of the Agreement or during the
Term of the Agreement.

 

b.During the Term of this Agreement and for a period of five (5) years after
termination of this Agreement, Consultant agrees to keep confidential, use only
for purposes of performing Services under this Agreement and not to disclose to
any person, firm, partnership, association, corporation, or other entity nor use
for Consultant’s own use or benefit, or for the benefit of third parties, any
and all SG Blocks’ Proprietary Information furnished hereunder by the Company or
developed by the Company or Consultant during the Term of this Agreement and it
will keep in strictest confidence any other information which the Company has
heretofore disclosed or may hereafter disclose to Consultant or permit
Consultant to observe in connection with the performance of the Agreement,
including, but not limited to, confidential information of others with which the
Company has a business relationship. Consultant shall not attempt to reverse
engineer, de-encrypt, or otherwise derive the design, internal logic, structure
or inner workings (including algorithms and source code) of any software,
products, models, prototypes, or other items provided by the Company that use,
embody, or contain SG Blocks’ Proprietary Information.

 

c.Consultant agrees that any person employed or engaged by it to render Services
pursuant to this Agreement to the Company will be bound by the terms and
conditions set forth in Sections 4 and 5 hereof, which terms and conditions
Consultant will specifically call to the attention of any person so employed or
engaged.

  

5 | P a g e

 

 

d.Consultant acknowledges that all SG Blocks’ Proprietary Information is the
sole property of the Company and its assigns, and the Company and its assigns
shall be the sole owner of all trade secrets, patents, copyrights and other
rights in connection therewith. Contractor will have no interest in any
trademark, service mark, or trade name (collectively, “Mark”) used on or in the
items provided by Consultant to the Company under this Agreement, any
intellectual property that Consultant creates, develops, or reduces to practice
in connection with performing the Services; the Company will be the sole and
exclusive owner of all right, title, and interest in and to all such Marks. Any
and all use of such Marks by Consultant will be deemed made by the Company for
the purposes of trademark registration and will inure solely to the benefit of
the Company for such purposes. Consultant will not contest, oppose, or challenge
the Company’s ownership of such Marks, or do anything to impair the Company’s
ownership or rights in such Marks. Consultant will not create, adopt, or use a
corporate name, trade name, trademark, or any other designation that includes
any of the Company’s Marks or a term confusingly similar to any of Company’s
Marks. In particular, Consultant will not register, or attempt to register, in
any jurisdiction worldwide any of the Company’s Marks or a term confusingly
similar to any of the Company’s Marks.

   

e.The foregoing obligations shall not apply to any information which (i)
Consultant can demonstrate was in Consultant’s possession prior to the time of
its disclosure by the Company; (ii) is or becomes available to the general
public through no fault of Consultant; or (iii) is disclosed to Consultant by a
third party who is not under a confidentiality obligation to the Company.

 

Notwithstanding the foregoing, pursuant to 18 U.S.C. Section 1833(b), Consultant
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that: (1) is made in confidence
to a Federal, State, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (2) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

 

6.Performance of Work

 

Consultant shall not download any software, software library or database from
the Internet for use in performing Services without the prior approval of the
Company. Such approval shall not be unreasonably withheld.

 

7.Return of Proprietary Information

 

Consultant hereby acknowledges that all documents, devices, software, computer
code, records, files, lists, apparatus, equipment, drawings, diagrams, models,
data, notes, memoranda, information, photographs, and/or copies made and other
physical property, whether or not pertaining to SG Blocks’ Proprietary
Information (collectively, “Property”), furnished to Consultant by the Company
or generated by Consultant or at or under Consultant’s direction or control for
the purpose of carrying out any project or assignment under this Agreement or
during work performed on or during the performance of any project performed
under this Agreement belong to and are the property of the Company and all
Property so made, modified, generated or obtained from the Company or from any
of the Company’s suppliers or customers by Consultant or at or under its
direction or control during such work performed on or during the performance of
any project shall be promptly delivered to and turned over to the Company upon
request of the Company or upon termination of any project or service performed
under this Agreement, whichever shall first occur. Consultant will not take with
it any such Property or any reproduction thereof upon such termination.

  

6 | P a g e

 

 

8.Limitations

 

a.Consultant agrees that there will be no publication or other release of
information about this Agreement, or the contents or subject matter thereof,
such as by press release or otherwise, without the prior written consent of the
Company.

 

b.Consultant acknowledges that at the time of this Agreement Consultant is under
no other obligation to any third party that would interfere with his rendering
consulting services to the Company.

 

c.The Company acknowledges that the Consultant shall at all times during the
Term of this Agreement act as an independent contractor and not as an employee
or agent of the Company, and shall not assume or incur any benefits, rights, or
obligations related to said employee or agent status. Neither party shall be
authorized to act as the agent for the other, nor shall either be bound by the
acts of the other, except as otherwise specifically provided in this Agreement.
Consultant further agrees and understands that he is personally and solely
responsible for acts of negligence, maintaining insurance, and payment of
personal taxes and social security.

 

d.Nothing contained in this Agreement shall be construed as prohibiting the
Company from disclosing the name of the Consultant and its relationship with the
Company, in various documents used by the Company for capital raising and
financing or other purposes, including, without limitation, its website and in
one or more press releases announcing or referencing the Consultant’s
affiliation with the Company.

 

9.Term, Termination

 

a.This Agreement shall terminate on December 31, 2020 from the Effective Date of
this Agreement unless extended in writing upon mutual agreement of the parties
for additional one year periods. The initial period and any extensions or
renewals thereof shall constitute the “Term.”

 

b.This Agreement may be terminated by the Company or the Consultant with thirty
(30) days’ prior written notice, such notice to be sent by e-mail, registered
mail or private courier. The Company shall pay Consultant for any authorized
Services provided prior to the end of the notice period.

 

c.“Termination” as used herein shall in no way effect Sections 2, 4, 5, 7 and 8
herein, and it is the desire of the parties hereto that these paragraphs survive
the termination of this Agreement and be enforced regardless of any termination,
forfeiture of default by any party hereunder.

  

7 | P a g e

 

 

11.Sufficiency of Consideration

 

Consultant hereby acknowledges the sufficiency of the above stated fee as
consideration of this Agreement.

 

12.Waiver

 

A waiver of the breach of any term, provision, or condition of this Agreement
shall not constitute a precedent, nor bind either party to a waiver of any
succeeding breach of the same or any other term, provision, or condition.

 

13.Construction

 

a.This Agreement shall not be construed against the party preparing it, but
should be construed as if all parties jointly prepared this Agreement, and any
uncertainties and ambiguities should not be interpreted against any party.
Paragraph captions are inserted for convenience only and will in no way be
construed to define, limit or affect construction or interpretation hereof.

 

b.This Agreement shall be construed under, governed by, and the rights and
obligations of the parties determined in accordance with the law of the State of
New York, without giving effect to the principles of conflicts of law. No
dispute between the parties shall be the subject of a lawsuit filed in State or
federal court. Instead, any such dispute shall be submitted to binding
arbitration before the American Arbitration Association (“AAA”) or if the
Company and Consultant agree in a separate writing another individual or
organization or an individual or organization that a court appoints.
Notwithstanding the above, either Company or Consultant may file with an
appropriate state or federal court a claim for injunctive relief in any case
where the filing party seeks provisional injunctive relief or where permanent
injunctive relief is not available in arbitration. The filing of a claim for
injunctive relief in state or federal court shall not allow either party to
raise any other claim outside of arbitration. It is understood that both sides
are hereby waiving the right to a jury trial. The arbitration shall be initiated
in Brooklyn, New York and shall be administered by AAA under its employment
arbitration rules before a single arbitrator that shall be mutually agreed upon
by the parties hereto. If the parties cannot agree on a single arbitrator, then
an arbitrator shall be selected in accordance with the rules of AAA. The
arbitration must be filed within one year of the act or omission which gives
rise to the claim. Each party shall be entitled to take one deposition and to
take any other discovery as is permitted by the arbitrator. In determining the
extent of discovery, the arbitrator shall exercise discretion, but shall
consider the expense of the discretion, discovery, and the importance of the
discovery to a just adjudication. The arbitrator shall render an award that
conforms to the facts. as supported by competent evidence (except that the
arbitrator may accept written declarations under penalty of perjury, in addition
to live testimony), and the law as it would be applied by a court sitting in the
State of North Carolina. The cost of arbitration shall be advanced equally by
the parties. Any party may apply to a court of competent jurisdiction for entry
of judgment on the arbitration award

 

8 | P a g e

 

 

14.Severability

 

If for any reason one or more provision or provisions of this Agreement are
decreed null, void, or illegal by a court of competent jurisdiction such decree
will in no way affect the remaining portions of the Agreement.

 

15.Headings

 

The Headings of the sections are inserted for convenience or reference only and
shall not affect any interpretation of this Agreement.

 

16.Notices

 

Any notices or other communications under this Agreement shall be in writing and
shall be deemed to have been given: when delivered personally against receipt
therefore; one day after being sent by Federal Express or similar overnight
delivery; or three days after being mailed by registered or certified mail,
postage prepaid, to a party hereto at the address set forth below, or to such
other address as such party shall give by notice hereunder to the other party to
this Agreement.

 

If to the Company:

 

SG Blocks, Inc.

195 Montague Street

Brooklyn Heights, NY 11201

Telephone: (646) 240-4235

Attention: Paul Galvin, Chief Executive Officer

 

If to Consultant:

 

912 Bluff Road

Brentwood, TN 37027

Telephone: (615) 566-5092

Attention: Stevan Armstrong, Manager

  

9 | P a g e

 

 

17.Entire Agreement Modification

 

This Agreement is the entire agreement of the parties relating to the subject
matter hereof and thereof, and the parties hereto and thereto have made no
agreements, representations or warranties relating to the subject matter of this
Agreement which are not set forth herein or therein. No amendment or
modification of this Agreement shall be valid unless made in writing and signed
by each of the parties hereto.

 

18.Binding Effect

 

The rights, benefits, duties and obligation under this Agreement shall inure to,
and be binding upon the Company, its successors and assigns, and upon Consultant
and his legal representative. This Agreement constitutes a personal service
agreement, and the performance of Consultant’s obligations hereunder may not be
transferred or assigned by Consultant and any such purported transfer or
assignment shall null and void ab initio.

 

19.Assignability

 

This Agreement and the rights and duties hereunder may not be assigned by either
party without first obtaining the written consent of the other, which consent
will not be unreasonably withheld. Any such purported assignment, without the
written consent of the other party, will be null, void, and of no effect.
Notwithstanding the foregoing, the Company may assign this Agreement (i) to a
purchaser, merging or consolidation corporation, or acquirer of substantially
all of the Company’s assets or business and/or pursuant to any reorganization
qualifying under section 368 of the Internal Revenue Code of 1986 as amended, as
may be in effect at such time; or (ii) to an Affiliate of the Company without
such prior written consent.

 

20.Indemnification

 

Consultant will indemnify and hold harmless the Company and its affiliates,
employees, and agents from and against any and all liabilities, losses, damages,
costs, and other expenses (including attorneys’ and expert witnesses’ costs and
fees) arising from or relating to any breach of any representation, warranty,
covenant, or obligation of Consultant in this Agreement or any intentional
misconduct or negligence by Consultant or any of its employees, agents, or
subcontractors in performing the Services.

 

21.Limitation of Liability. In no event will THE COMPANY be liable for any
consequential, indirect, exemplary, special, or incidental damages arising from
or relating to this Agreement. THE COMPANY’s total cumulative liability in
connection with this Agreement, whether in contract or tort or otherwise, will
not exceed the aggregate amount of Fees and Expenses owed by THE COMPANY to
Consultant for Services performed under this Agreement.

 

[Signature page to follow]

  

10 | P a g e

 

 

In Witness Whereof, the parties hereto, intending to be legally bound thereby,
have executed this Agreement as of the last day and year written below.

 

SG BLOCKS, INC.       By: /s/ Paul Galvin     Paul Galvin     Chief Executive
Officer       SMA DEVELOPMENT GROUP, LLC       By: /s/ Stevan Armstrong    
Stevan Armstrong     Manager       ACKNOWLEDGED AND AGREED   AS TO SECTIONS 1
AND 2:       /s/ Stevan Armstrong   Stevan Armstrong  

  

[Signature page to Consulting Agreement]

 

11 | P a g e 

 

